Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112 (¶00023], l. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “TJB connector” (¶[00017], ll. 7-8 and ¶[00030], l. 3) and “SEL 700G relay” (¶[00022], ll. 4-5, 13-14 and 18), which are a trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a.	Claim 1, line 3 requires “a plurality of breakers”, line 4 requires “at least one breaker”, line 5 requires “at least one breaker” and line 6 requires “the breakers.”  Does the breakers have antecedence in “a plurality of breakers” of line 3; or in all of the breakers of lines 3, 4, and 5?
b.	Claim 7, line 1 requires “two breakers.”  Are these “two breakers” part of or in addition to “a plurality of breakers” of claim 1, line 3, “at least one breaker” of claim 1, line 4, and “at least one breaker” of claim 1, line 5?
c.	Claim 7, lines 1-2 requires “a utility source.”  Are this “utility source” the same or different from “a utility source” of claim 1, line 4? and
d.	 Claim 8, line 1 requires “ten breakers.”  Are these “ten breakers” part of or in addition to “a plurality of breakers” of claim 1, line 3, “at least one breaker” of claim 1, line 4, and “at least one breaker” of claim 1, line 5?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oehring (US 2020/0300073) and Oehring (US 9,893,500).
With respect to Claim 1, With respect to Claim 1, Oehring ‘073 teaches a microgrid system comprising: a switchgear trailer (fig. 4, 402 and ¶[0075], l. 6) comprising: a plurality of breakers (fig. 5, “MAIN BREAKER1”, “MAIN BREAKER 2”) configured to support generators (fig. 18, “CB M1” and “CB M2” and ¶[0088], l. 20); at least one breaker (fig. 5, “MAIN BREAKER 3”) configured to support a utility source (¶[0036], l. 5, note: “configured to” is not positively claiming the utility source, but a utility source can be inputted instead of a generator); at least one breaker (fig. 5, ”FEEDER BREAKERS 1-6”) configured to output power (¶[0088], l. 21); wherein the breakers are in a parallel arrangement (fig. 18, “CB M1”, “CB M2” and “CB F”); a plurality of connectors (¶[0032], l. 3); and a common bus (1802).  Oehring ‘073 fails to disclose a plurality of interchangeable connectors.  Oehring ‘500 teaches a plurality of interchangeable connectors (fig. 3B, 302).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Oehring ‘073 with the connectors of Oehring ‘500 for the purpose of so that the same cable can be interchangeably with all of the connectors.
With respect to Claims 2-7, 9, 11-14, and 16, Oehring ‘073 further teaches an integrated control system (¶[0015] and ¶[0016]) (claim 2), the breakers are stackable (see fig. 13, section of 404’s stacked on one another) (claim 3), the generators are natural gas generators (Applicant has not positively claimed the “natural gas generators” because the combination of claims 1 and 4 is “configured to support natural gas generators.”  “Configured for” is functional language that does not positively claim the “natural gas generators) (claim 4); the generators are hydrogen powered generators (Applicant has not positively claimed the “hydrogen powered generators” because the combination of claims 1 and 4 is “configured to support hydrogen powdered generators.”  “Configured for” is functional language that does not positively claim the “hydrogen powered generators) (claim 5), the generators are turbine generators (¶[0036], l. 6) (Applicant has not positively claimed the “turbine generators” because the combination of claims 1 and 4 is “configured to support turbine generators.”  “Configured for” is functional language that does not positively claim the “turbine generators) (claim 6), two breakers (fig. 18, “CB M1” and “CB M2”) are each configured to support a utility source (¶[0036], l. 5, note: “configured to” is not positively claiming the utility source, but a utility source can be inputted instead of a generator) (claim 7), an electrical storage system (fig. 4, 422) (claim 9), an auxiliary unit (¶[0024], l. 6, small block turbine generator) (claim 11), the auxiliary unit is capable of at least 4 MVA of load (¶[0024], l. 6, 10 MW) (claim 12), the auxiliary unit is configured to power (¶[0024], l. 2, “incoming” powers the entire 402 including “software settings (¶[0024], l. 9) of the control system) the integrated control system (claim 13), the switchgear trailer is mobile (¶[0034], l. 3) (claim 14) and the common bus is capable of supporting all (see fig. 18 and ¶[0024], ll. 4-6) of the generators at the same time (claim 16).
With respect to Claim 8, Oehring ‘073 discloses the claimed invention including a plurality of breakers (fig. 5, “MAIN BREAKER1”, “MAIN BREAKER 2”) configured to support generators (fig. 18, “CB M1” and “CB M2” and ¶[0088], l. 20).  Oehring ‘500 and Oehring ‘500 fail to disclose ten breakers are configured to support generators.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the breakers of Oehring ‘073 so there are ten generators so that there can either a greater redundancy generators, or if the bus can support a greater amperage than each of the generators can provide, then the greater amount of amperage, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	  
Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Oehring (US 2020/0300073), Oehring (US 9,893,500) and Kisner (US 8,427,005).
Oehring ‘073 and Oehring ‘500 fail to disclose the integrated control system is configured to activate additional generators based on desired response characteristics.  McClanahan teaches the integrated control system is configured to activate additional generators based on desired response characteristics.  Kisner teaches the integrated control system (90) is configured to activate (col. 6, l. 65, starting) additional generators (26) based on desired response characteristics (col. 6, ll. 48-49).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Oehring ‘073 and Oehring ‘500 with the integrated control system of Kisner for the purpose of so that “ activating the generators and controlling the control system to individually operate a generator in the block of generators in response to a power load demand” (abs., ll. 12-15).
Claims 10 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oehring (US 2020/0300073), Oehring (US 9,893,500) and Vaum (US 9,552,029).
With respect to Claim 10, Oehring ‘073 discloses the claimed invention except for an interlock system.  Oehring ‘500 teaches an interlock system (col. 7, l. 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Oehring ‘073 with the interlock system of Oehring ‘500 for the purpose of providing a safety feature (col. 7, ll. 47-48).  Oehring ‘073 and Oehring ‘500 fail to disclose the integrated control system is configured to activate additional generators based on desired response characteristics.  Vaum teaches the integrated control system (250) is configured to activate additional generators (fig. 2, 201-205) based on desired response characteristics (col. 3, ll. 39-45, “operational data of the generators in the power grid can be used to perform load balancing among the power generators in the grid to coordinate the amount of power each of the generators should contribute to the electrical load”; also col. 7, ll. 54-57, “generator to run for four (4) hours or . . . automatically selects a particular generator to run based on a number of operating hours it has on it” which the Examiner understands as not requiring all of the generators to be operating simultaneously, and additional generating capacity is added as needed).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Oehring ‘073 and Oehring ‘500 with the integrated control system of McClanahan for the purpose of so that generating capacity is able matched to the demand, by activating/deactivating as needed (col. 2, ll. 17-20).
With respect to Claim 15, Oehring ‘073 discloses the claimed invention except for an interlock system.  Oehring ‘500 teaches an interlock system (col. 7, l. 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Oehring ‘073 with the interlock system of Oehring ‘500 for the purpose of providing a safety feature (col. 7, ll. 47-48).  Oehring ‘073 and Oehring ‘500 fail to disclose the integrated control system is configured to communicate with the interlock system.  Vaum teaches the integrated control system (fig. 2, 255) is configured to communicate with the interlock system (fig. 1, 115 of generator 201-205 of fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Oehring ‘073 and Oehring ‘500 with the integrated control system of Vaum for the purpose of “combin[ing] the outputs of all the microgrid connected generators while providing a safe way to disconnect any one generator from the grid for service” (col. 9, ll. 36-39). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,369,462 and 11,394,231 are US patents of references cited by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  9/27/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835